  Exhibit 10.7


 
CEL-SCI CORPORATION
2019 NON-QUALIFIED STOCK OPTION PLAN
 
 
l.            Purpose. This Non-Qualified Stock Option Plan (the "Plan") is
intended to advance the interests of CEL-SCI Corporation (the “Company”) and its
shareholders, by encouraging and enabling selected officers, directors,
consultants and key employees upon whose judgment, initiative and effort the
Company is largely dependent for the successful conduct of its business, to
acquire and retain a proprietary interest in the Company by ownership of its
stock. Options granted under the Plan are intended to be Options which do not
meet the requirements of Section 422 of the Internal Revenue Code of 1954, as
amended (the "Code").
 
2.            Definitions.
 
(a)         
"Board" means the Board of Directors of the Company.
 
(b)         
"Committee" means the directors duly appointed to administer the Plan.
 
(c)         
"Common Stock" means the Company's Common Stock.
 
(d)         
"Date of Grant" means the date on which an Option is granted under the Plan.
 
(e)         
"Option" means an Option granted under the Plan.
 
(f)         
"Optionee" means a person to whom an Option, which has not expired, has been
granted under the Plan.
 
(g)         
"Successor" means the legal representative of the estate of a deceased optionee
or the person or persons who acquire the right to exercise an Option by bequest
or inheritance or by reason of the death of any Optionee.
 
3.            Administration of Plan. The Plan shall be administered by the
Company's Board of Directors or in the alternative, by a committee of two or
more directors appointed by the Board (the "Committee"). If a Committee should
be appointed, the Committee shall report all action taken by it to the Board.
The Committee shall have full and final authority in its discretion, subject to
the provisions of the Plan, to determine the individuals to whom and the time or
times at which Options shall be granted and the number of shares and purchase
price of Common Stock covered by each Option; to construe and interpret the
Plan; to determine the terms and provisions of the respective Option agreements,
which need not be identical, including, but without limitation, terms covering
the payment of the Option Price; and to make all other determinations and take
all other actions deemed necessary or advisable for the proper administration of
the Plan. All such actions and determinations shall be conclusively binding for
all purposes and upon all persons.
 
 
4.            Common Stock Subject to Options. The aggregate number of shares of
the Company's Common Stock which may be issued upon the exercise of Options
granted under the Plan shall not exceed 3,000,000. The shares of Common Stock to
be issued upon the exercise of Options may be authorized but unissued shares,
shares issued and reacquired by the Company or shares bought on the market for
the purposes of the Plan. In the event any Option shall, for any reason,
terminate or expire or be surrendered without having been exercised in full, the
shares subject to such Option but not purchased thereunder shall again be
available for Options to be granted under the Plan.
 
5.            Participants. Options may be granted under the Plan to employees,
directors and officers, and consultants or advisors to the Company (or the
Company’s subsidiaries), provided however that bona fide services shall be
rendered by such consultants or advisors and such services must not be in
connection with the offer or sale of securities in a capital-raising transaction
and do not directly or indirectly promote or maintain a market for the Company’s
securities.
 
 
1

 
 
6.            Terms and Conditions of Options. Any Option granted under the Plan
shall be evidenced by an agreement executed by the Company and the recipient and
shall contain such terms and be in such form as the Committee may from time to
time approve, subject to the following limitations and conditions:
 
(a)         
Option Price. The Option Price per share with respect to each Option shall be
determined by the Committee. The option price of any options granted pursuant to
the Plan may not be changed, except in the case of stock splits, reorganizations
or recapitalizations.
 
(b)         
Period of Option. The period during which each option may be exercised, and the
expiration date of each Option shall be fixed by the Committee, but,
notwithstanding any provision of the Plan to the contrary, such expiration date
shall not be more than ten years from the date of Grant.
 
(c)         
Vesting of Shareholder Rights. Neither an Optionee nor his successor shall have
any rights as a shareholder of the Company until the certificates evidencing the
shares purchased are properly delivered to such Optionee or his successor.
 
(d)         
Exercise of Option. Each Option shall be exercisable from time to time during a
period (or periods) determined by the Committee, and ending upon the expiration
or termination of the Option; provided, however, (1) the Committee may, by the
provisions of any Option Agreement, limit the number of shares purchasable
thereunder in any period or periods of time during which the Option is
exercisable, and (2) no option may be exercised until one year after the date of
grant.
 
(e)         
Nontransferability of Option. No Option shall be transferable or assignable by
an Optionee, otherwise than by will or the laws of descent and distribution and
each Option shall be exercisable, during the Optionee's lifetime, only by him.
No Option shall be pledged or hypothecated in any way and no Option shall be
subject to execution, attachment, or similar process except with the express
consent of the Committee.
(f)         
Death of Optionee. In the event of the death of an Optionee, an option
theretofore granted to the Optionee shall be exercisable only (i) by the person
or persons to whom the Optionee’s rights under the option shall pass by the
Optionee’s will or by the laws of descent and distribution; and (ii) if and only
to the extent that the Optionee was entitled to exercise the option at the date
of death.
 
(g)         
Payment for Options. The Corporation is not required to pay cash for an option
under any circumstances.
 
7.            Reclassification, Consolidation, or Merger. If and to the extent
that the number of issued shares of Common Stock of the Corporation shall be
increased or reduced by change in par value, split up, reclassification,
distribution of a dividend payable in stock, or the like, the number of shares
which may be issued upon the exercise of any Options which may be granted
pursuant to this Plan, the number of shares issuable upon the exercise of any
Option previously granted and the Exercise Price of any Option previously
granted, shall be proportionately adjusted by the Committee, whose determination
shall be conclusive. If the Corporation is reorganized or consolidated or merged
with another corporation, an Optionee granted an Option hereunder shall be
entitled to receive Options covering shares of such reorganized, consolidated,
or merged company in the same proportion, at an equivalent price, and subject to
the same conditions. The new Option or assumption of the old Option shall not
give Optionee additional benefits which he did not have under the old Option, or
deprive him of benefits which he had under the old Option.
 
2

 
 
8.            Restrictions on Issuing Shares. The exercise of each Option shall
be subject to the condition that if at any time the Company shall determine in
its discretion that the satisfaction of withholding tax or other withholding
liabilities, or that the listing, registration, or qualification of any shares
otherwise deliverable upon such exercise upon any securities exchange or under
any state or federal law, or that the consent or approval of any regulatory
body, is necessary or desirable as a condition of, or in connection with, such
exercise or the delivery or purchase of shares purchased thereto, then in any
such event, such exercise shall not be effective unless such withholding,
listing, registration, qualification, consent, or approval shall have been
effected or obtained free of any conditions not acceptable to the Company.
 
Unless the shares of stock covered by the Plan have been registered with the
Securities and Exchange Commission pursuant to Section 5 of the Securities Act
of l933, each optionee shall, by accepting an option, represent and agree, for
himself and his transferrees by will or the laws of descent and distribution,
that all shares of stock purchased upon the exercise of the option will be
acquired for investment and not for resale or distribution. Upon such exercise
of any portion of an option, the person entitled to exercise the same shall,
upon request of the Company, furnish evidence satisfactory to the Company
(including a written and signed representation) to the effect that the shares of
stock are being acquired in good faith for investment and not for resale or
distribution. Furthermore, the Company may, if it deems appropriate, affix a
legend to certificates representing shares of stock purchased upon exercise of
options indicating that such shares have not been registered with the Securities
and Exchange Commission and may so notify the Company's transfer agent. Such
shares may be disposed of by an optionee in the following manner only: (l)
pursuant to an effective registration statement covering such resale or reoffer,
(2) pursuant to an applicable exemption from registration as indicated in a
written opinion of counsel acceptable to the Company, or (3) in a transaction
that meets all the requirements of Rule l44 of the Securities and Exchange
Commission. If shares of stock covered by the Plan have been registered with the
Securities and Exchange Commission, no such restrictions on resale shall apply,
except in the case of optionees who are directors, officers, or principal
shareholders of the Company. Such persons may dispose of shares only by one of
the three aforesaid methods.
 
9.            Use of Proceeds. The proceeds received by the Company from the
sale of Common Stock pursuant to the exercise of Options granted under the Plan
shall be added to the Company's general funds and used for general corporate
purposes.
 
10.            Amendment, Suspension, and Termination of Plan. The Board of
Directors may alter, suspend, or discontinue the Plan at any time.
 
                 Unless the Plan shall theretofore have been terminated by the
Board, the Plan shall terminate ten years after the adoption of the Plan. No
Option may be granted during any suspension or after the termination of the
Plan. No amendment, suspension, or termination of the Plan shall, without an
Optionee's consent, alter or impair any of the rights or obligations under any
Option theretofore granted to such Optionee under the Plan.
 
11.            Limitations. Every right of action by any person receiving
options pursuant to this Plan against any past, present or future member of the
Board, or any officer or employee of the Company arising out of or in connection
with this Plan shall, irrespective of the place where such action may be brought
and irrespective of the place of residence of any such director, officer or
employee cease and be barred by the expiration of one year from the date of the
act or omission in respect of which such right of action arises.
 
l2.            Governing Law. The Plan shall be governed by the laws of the
State of Colorado.
 
13.            Expenses of Administration. All costs and expenses incurred in
the operation and administration of this Plan shall be borne by the Company.
 

3

